UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) þ Annual report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 for the fiscal year Ended December 31, 2010 ¨ Transition report pursuant to section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to Commission File Number 000-6814 U.S. ENERGY CORP. (Exact Name of Company as Specified in its Charter) Wyoming 83-0205516 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 877 North 8th West, Riverton, WY (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (307) 856-9271 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YES ¨NO þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YES ¨NO þ Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Company was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES þNO ¨ Indicate by check mark if disclosure of delinquent filers, pursuant to Item 405 of Regulation S-K is not contained herein and will not be contained, to the best of the Registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-Kþ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filerþNon-accelerated filer¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES ¨NO þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and ask price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter (June 30, 2010):$121,356,000. Class Outstanding at March 11, 2011 Common stock, $.01 par value Documents incorporated by reference:None. -2- TABLE OF CONTENTS Page Cautionary Statement Regarding Forward-Looking Statements 5 PART I 7 ITEM 1.BUSINESS 7 Overview 7 Industry Segments/Principal Products 7 Office Location and Website 7 Business 7 Oil and Gas 7 Activities other than Oil and Gas 16 ITEM 1 A.RISK FACTORS 18 Risks Involving Our Business 18 Risks Related to Our Stock 29 ITEM 1 B.UNRESOLVED STAFF COMMENTS 30 ITEM 2.PROPERTIES 30 ITEM 3.LEGAL PROCEEDINGS 44 ITEM 4.SUBMISSION OF MATTERS TO A VOTE OF SECURITITY HOLDERS 46 PART II 46 ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASE OF EQUITY SECURITIES 46 ITEM 6.SELECTED FINANCIAL DATA 49 -3- ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULT OF OPERATIONS 51 Forward Looking Statement 51 General Overview 51 Liquidity and Capital Resources 53 Capital Resources 56 Capital Requirements 60 Results of Operations 62 Critical Accounting Policies 68 Future Operations 71 Effects of Changes in Prices 71 Contractual Obligations 72 ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 73 ITEM 8.FINANCIAL STATEMENTS 74 ITEM 9.CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE ITEM 9A.CONTROLS AND PROCEDURES ITEM 9B.OTHER INFORMATION PART III ITEM 10.DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT ITEM 11.EXECUTIVE COMPENSATION ITEM 12.SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED MATTERS ITEM 13.CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS ITEM 14.PRINCIPAL ACCOUNTANT FEES AND SERVICES PART IV ITEM 15.EXHIBITS, FINANCIAL STATEMENTS, SCHEDULES, REPORTS AND FORMS 8-K SIGNATURES -4- CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS The information discussed in this Annual Report includes “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933 (the “Securities Act”) and Section 21E of the Securities Exchange Act of 1934 (the “Exchange Act”).All statements, other than statements of historical facts, are forward-looking statements.Examples of such statements in this Annual Report concern planned capital expenditures for oil and gas exploration; payment or amount of dividends on our common stock in the future; continued earnings swings; cash expected to be available for continued work programs; recovered volumes and values of oil and gas approximating third-party estimates of oil and gas reserves; anticipated increases in oil and gas production; drilling and completion activities in the Williston Basin and other areas; timing for drilling of additional wells; expected spacing for wells to be drilled with our industry partner Brigham Exploration Company in the Bakken/Three Forks formations; and expected well spacing for wells to be drilled with our other industry partners Houston Energy, Southern Resources; PetroQuest Energy, Cirque Resources LP, WR Production Company, Crimson Exploration and Zavanna. Additional forward-looking statements in this Annual Report related to when payout may be reached for the wells drilled in 2010 with Brigham; the number of locations for wells that may be available for drilling with any of our other industry partners; expected working and net revenue interests, and costs of wells, for the drilling programs with any of our partners; actual decline rates for producing wells in the Bakken/Three Forks formations; submission of a Plan of Operations to the U.S. Forest Service and approval of such Plan in connection with the Mt. Emmons project and the expected length of time to permit and develop the Mt. Emmons project; expected time to receive a return on investment from the geothermal prospects; future cash flows and borrowings; pursuit of potential acquisition opportunities; anticipated business activities in the Gillette, Wyoming area and their impact on our Gillette, Wyoming multi-family housing complex; our expected financial position; and other plans and objectives for future operations. These forward-looking statements are identified by their use of terms and phrases such as “may,” “expect,” “estimate,” “project,” “plan,” “believe,” “intend,” “achievable,” “anticipate,” “will,” “continue,” “potential,” “should,” “could,” and similar terms and phrases.Though we believe that the expectations reflected in these statements are reasonable, they do involve certain assumptions, risks and uncertainties.Results could differ materially from those anticipated in these statements as a result of certain factors, including, among others: For oil and gas: · having sufficient cash flow from operations and/or other sources to fully develop our undeveloped acreage positions; · volatility in oil and natural gas prices, including potential depressed natural gas prices and/or declines in oil prices, which would have a negative impact on operating cash flow and could require ceiling test write-downs on our oil and gas assets; · the possibility that the oil and gas industry may be subject to new adverse regulatory or legislative actions (including changes to existing tax rules and regulations and changes in environmental regulation); · the general risks of exploration and development activities, including the failure to find oil and natural gas in sufficient commercial quantities to provide a reasonable expectation of a return on investment; -5- · future oil and natural gas production rates, and/or the ultimate recoverability of reserves, falling below estimates; · the ability to replace oil and natural gas reserves as they deplete from production; · environmental risks; · availability of pipeline capacity and other means of transporting crude oil and natural gas production; and · competition in leasing new acreage and for drilling programs with operating companies, resulting in less favorable terms. For the molybdenum property: · the ability to obtain permits required to initiate mining and processing operations, and Thompson Creek Metals Company USA’s continued participation as operator of the property; and · completion of a feasibility study based on a comprehensive mine plan, which indicates that the property warrants construction and operation of mine and processing facilities, taking into account projected capital expenditures and operating costs in the context of molybdenum price trends. · we are responsible for the operating costs of the water treatment plant until such time as Thompson Creek makes their election to own a percentage of the property at which time the costs will be split proportionately by percentage of ownership. For real estate: · failure of energy-related business activities in the Gillette, Wyoming area to support sufficient demand for apartments for us to realize a return on the investment. · during 2011 we determined that we would finance and sell the multifamily housing project in Gillette, Wyoming.With the proceeds from the property we plan on furthering our oil and gas business. The selling price may not meet our expectations. For geothermal activities: · the ability to acquire additional Bureau of Land Management and/or other acreage positions in targeted prospect areas, obtain required permits to explore the acreage, drill development wells to establish commercial geothermal resources, and the ability of Standard Steam Trust LLC (“SST”) to access third-party capital to reduce reliance on capital calls to its members (including U.S. Energy Corp.) for continued operations.We have notified SST that we do not intend to fund any cash calls which will result in a dilution of our ownership of SST. Finally, our future results will depend upon various other risks and uncertainties, including, but not limited to, those detailed in the section entitled “Risk Factors” in this Annual Report.All forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements made above and elsewhere in this Annual Report.Other than as required under securities laws, we do not assume a duty to update these forward-looking statements, whether as a result of new information, subsequent events or circumstances, changes in expectations, or otherwise. -6- PART I Item 1 – Business Overview U.S. Energy Corp. (“U.S. Energy” or “We”), a Wyoming corporation organized in 1966, acquires and develops oil and gas and other mineral properties.We are continuing to invest aggressively by participating (through passive non-operating investments) in oil and gas plays with industry partners, and, in 2011, by acting as operator for selected properties. We are maintaining steady progress with our partner, Thompson Creek Metals Company (USA), in the long-term development of the Mt. Emmons molybdenum property in west central Colorado.A multifamily apartment project serving the residential market in Gillette, Wyoming was completed in 2008, and it is generating positive cash flow; we do not intend to make more investments in the real estate housing sector and anticipate financing or selling the multifamily apartment project. Industry Segments/Principal Products At December 31, 2010, we have three operating segments:Oil and gas, real estate, and minerals (including geothermal). Office Location and Website Principal executive offices are located at 877 North 8th West, Riverton, Wyoming 82501, telephone 307-856-9271. Our website is www.usnrg.com.We make available on this website, through a direct link to the Securities and Exchange Commission’s website at http://www.sec.gov, free of charge, our annual reports on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K, proxy statements and Forms 3, 4 and 5 for stock ownership by directors and executive officers.You may also find information related to our corporate governance, board committees and code of ethics on our website.Our website and the information contained on or connected to our website is not incorporated by reference herein and our web address is included only for textual reference to the SEC filings. Business Oil and Gas At December 31, 2010: · Estimated proved reserves of 1,954,941 BOE (79% oil, 18% natural gas and 3% plant products), $44.7 million standardized measure and $52.1 million PV10, representing increases of 80%, 123%, and 102% over the 2009 reserves, standardized measure and PV10, respectively. · Gross and net leases of 89,496 and 29,370 acres.At March 1, 2011, gross and net leases covered 97,221 and 33,213 acres. · Seventeen gross (6.38 net) producing wells (19 and 6.71 at March 1, 2011). · 1,230 BOE/D average for 2010 (1,051 BOE/D at March 1, 2011). -7- · Exploration and development agreements with eight industry partners and a wholly-owned Bakken/Three Forks acreage play (five partners and no acreage play in 2009).At March 1, 2011, we added another agreement (with Crimson Exploration, Inc.) for a total of nine partners. PV10 (present value before taxes (discounted at ten percent)) is widely used in the oil and gas industry, and is followed by institutional investors and professional analysts to compare companies.However, PV10 data is not an alternative to the standardized measure of discounted future net cash flows, which is calculated under GAAP and includes the effects of income taxes.The following table reconciles PV10 to the Standardized Measure of Discounted Future Net Cash Flows, which are presented in Note G to the Company’s Consolidated Financial Statements. (In thousands) At December 31, Standardized measure of discounted net cash flows $ $ $ Future income tax expense (discounted) PV-10 $ $ $ Activities with Operating Partners in Oil and Gas The Company holds a geographically diverse portfolio of oil weighted prospects in varying stages of exploration and development, of which a majority of the properties are structured with eight different operating partners (nine at March 1, 2011).Prospect stages range from exploration and completion work, leasing activities (some with current partners to enlarge the land base, some for our own account), and seismic and other early stage science to identify drilling prospects (some with current partners, some for our own account). A number of the programs were identified and structured in house.Each of the operators for the principal prospects has a substantial technical staff.We believe that these arrangements allow us to deliver value to shareholders without having to build the full staff of geologists, engineers and land personnel needed to work in diverse environments, such as deep Gulf Coast gas formations (PetroQuest), horizontal drilling in North Dakota (Brigham and Zavanna) and South Texas (Crimson Exploration) as well as conventional drilling in California’s San Joaquin Basin. We do intend to increase our technical staff (a landman and petroleum engineer) to be in position to operate selected properties we acquire on our own such as in Colorado and Montana (see “Operated Oil and Gas Activities”). However, consistent with industry practice with smaller independent companies, we still would utilize specialized consultants with local expertise as needed. Existing oil and gas projects with operating partners are in these areas: Williston Basin With Brigham Exploration Company.On August 24, 2009, we entered into a Drilling Participation Agreement (the “DPA”) with a wholly-owned subsidiary of Brigham Exploration Company.The DPA provides for U.S. Energy and Brigham to jointly explore for oil and gas in up to 19,200 gross acres in a portion of Brigham’s Rough Rider prospect in Williams and McKenzie Counties, North Dakota. -8- Under our agreement with Brigham, we earned working interests, out of Brigham’s interests, in fifteen 1,280-acre spacing units in Brigham’s Rough Rider project area, which is located in Williams and McKenzie Counties, North Dakota, by participating in the drilling of one initial well on each unit of acreage.Accordingly, we have earned the rights to drill up to 30 gross wells in the Bakken formation and an additional 30 gross wells in the Three Forks formation, for a total of 60 gross wells, based on current spacing rules in North Dakota.If the spacing is ultimately increased to four wells per 1,280 acre spacing unit, the potential number of drilling locations could increase to 120 gross wells. The leases in the units are a combination of fee and state leases.In some areas, the rights may be depth limited to the Bakken and the upper part of the Three Fork formations, due to leases obtained by Brigham from third parties, while other leases may have rights to all depths.Working interests earned vary according to Brigham’s initial working interest, after-payout provisions and the provisions governing each stage of the program.At our current projected drilling rate, we expect that it will take four to six years to drill all of the wells on these units. Our earn-in rights were staged in three groups of units, and were earned upon paying our share of all drilling and completion, or plugging and abandonment costs (if applicable), for all the initial wells (one for each unit) in each group. The numbers of initial wells (and units in the groups) consist of: Six in the First Group; four in the Second Group; and five in the Third Group.For information on the wells drilled through the date this Annual Report was filed, see “Item 2 – Properties – Oil and Natural Gas” below.At the date this Annual Report was filed, we have drilled all 15 wells in the initial phase of the DPA and have completed 12 wells, and are planning on drilling four to six additional (infill) gross wells in 2011. Brigham is the operator for all the units covered by the DPA, and is compensated for services pursuant to an industry standard operating agreement, except that the customary non-consent provisions have been revised as to the drilling of subsequent wells (see below). First Group:We earned65% of Brigham’s initial working interest in six 1,280 acre units; our working interest ranges from 61.46% to 29.58% (48.55% to 23.80% net revenue interest (“NRI”)), for an average 49.54% working interest. When we have received production revenues (less property and production taxes) from all six of the initial wells in this First Group, equal to our costs on a pooled basis (“Pooled Payout”), our working interest will be reduced to 42.25% of Brigham’s initial working interest in the initial wells, and the NRI will decrease to a range of 31.56% to 15.47%, for an average 25.45% NRI.At December 31, 2010, we projected Pooled Payout for this First Group would occur in the second or third quarter of 2011.Subsequent to December 31, 2010, we have experienced significant workover expense related to one of the six wells, which will delay the Pooled Payout. U.S. Energy earned 36% of Brigham’s initial working interest to all the acreage in the applicable unit. Brigham will have no back in rights on any subsequent drilling locations in these units (or in any of the units we earned in the Second and Third Groups). All working interest ownership in each initial well, and all the subsequent wells, will be subject to proportionate reduction for third party lease hold rights. At December 31, 2010, three subsequent wells (two producing, one in completion) had been drilled in the First Group. Second Group:In 2010, we participated in the drilling and completion of the four wells in the Second Group.Brigham gave us notice that it would be taking 50% of the working interest available to it, and we elected to take the remaining 50% of the working interest available to Brigham.The four wells were producing in 2010; our working interest ranges from 48.03% to 21.02% (NRIs of 37.80% to 16.29%). -9- We have earned working interest rights in all the acreage in these four units.For future wells drilled in these units, we will hold 36% of Brigham’s initial working interest (without back in rights), subject to proportionate reduction for third party lease hold rights.After Pooled Payout on the Second Group’s four wells, we will assign to Brigham 35% of our working interest in the initial wells in each spacing unit, and the NRI will decrease to a range of 24.26% to 10.61%.We anticipate Pooled Payout for the Second Group will be reached in third or fourth quarter 2012. Third Group:On January 11, 2010, Brigham gave us notice that it would be taking 50% of the working interest available to it.In accordance with the DPA, we elected to take the remaining 50% of the working interest available to Brigham.All five wells in this group were drilled or being drilled at December 31, 2010; at December 31, 2010, one was producing, one was drilling, one was completing, and two were awaiting completion work.Working (and net revenue) interests range from 41.76% (32.96% NRI) to 20.01% (15.81% NRI). We have earned 36% of Brigham’s initial working interest in all the acreage in the units in this Third Group (which will not be subject to back in rights), proportionately reduced for third party lease hold rights.After payout on a per initial well basis (“Unpooled Payout”), we will assign 27.7% of our working interest in each initial well to Brigham, resulting in NRIs of 23.83% to 11.49%).We expect Unpooled Payout to be reached on these initial wells in 2013 through 2014. Non-Participation in Subsequent Wells.Under the form of operating agreement which governs operations for each of the 15 units, after the applicable initial well, we will have the right to elect not to participate in the drilling or completion in subsequent wells proposed to be drilled in a unit.If U.S. Energy or Brigham should make an election not to participate, the non-participating party will assign all its rights in the proposed well to the participating entity for no consideration.However, our working interest rights in all acreage remaining in the unit would not be affected by the assignment. With Zavanna, LLC.In December 2010, we signed two agreements with Zavanna, LLC (a private oil and gas company based in Denver, Colorado), and other parties, and paid $10,987,000 cash, to acquire, initially (see below), a 35% working interest out of Zavanna’s working interests in oil and gas leases covering approximately 6,050 net acres in McKenzie County, North Dakota.Net revenue interests are expected to be in the range of 28% to 26.95%, proportionately reduced depending on Zavanna’s actual WI%. The acreage is in two parcels – the Yellowstone Prospect and the SE HR Prospect.We expect this program will result in 31 gross 1,280 acre spacing units (with various working interests of up to 35%), with the potential of 124 gross Bakken and 124 gross Three Forks wells. In December 2010, we committed to the drilling of one initial horizontal test wells into the Bakken Formation and paid an advance of $1,433,000 for drilling costs on an initial well in the Yellowstone Prospect which began drilling in January 2011 and reached total depth in February 2011.A second well spud in February 2011.A third well (which will be the initial well on the SE HR Prospect), is expected to begin drilling in second quarter 2011. Our interests in all the acreage is subject to reduction by operation of a 30% reversionary working interest in the separate acreage packages under each agreement.On the earlier of 36 months after spudding each initial test well (the “Project Payout Period”), or reaching “Project Payout,” our 35% working interest will be reduced to 24.5% (with the NRI % also being proportionately reduced).Project Payout is that point in time when we have received proceeds from the sale of production (or from sale of all or part of the acreage to third parties) equal to 130% of: the $10,987,000 (paid on execution of the -10- agreements), plus all drilling and completion costs (including dry hole costs) and surface gathering facilities, for all wells drilled on the acreage (and on any additional acreage acquired in the two Areas of Mutual Interest contemplated by the agreements), referred to as the “Project Payout Properties.” However, if Project Payout does not occur within the 36 month Project Payout Period, the reduction due to operation of the reversionary working interest will take effect on all acreage other than the Project Payout Properties, i.e., that acreage in which wells not have commenced drilling (including all infill locations in drilling units where the Project Payout Properties are located, and the interest in all subsequent operations thereon).After expiration of the Project Payout Period, all costs and expenses related to the Project Payout Properties will continue to be included in the Project Payout calculation until Project Payout occurs. With Crimson Exploration Inc.On February 22, 2011 USE entered into a participation agreement with Crimson Exploration Inc. (“Crimson”) to acquire a 30% working interest in an oil prospect and associated leases located in Zavala County, Texas. Under the terms of the agreement, USE will earn a 30% working interest (22.5% net revenue interest) in approximately 4,675 gross contiguous acres (1,402.5 net mineral acres) through a combination of a cash payment and commitment well carry.All future drilling and leasing will be on a heads up basis.For competitive reasons, the financial terms of the transaction will not be disclosed at this time. The prospect is an Eagle Ford shale oil window target in Zavala County, Texas.Crimson will operate and tentatively plans to spud the first well in the area during the second quarter of this year.The well is planned to be drilled to a total drilling depth of approximately 12,500 feet (~6,000 ft. vertical, ~6,500 ft. horizontal), and to be completed with 14 fracture stimulation stages. Texas and Louisiana With PetroQuest Energy, Inc.Five wells have been drilled in coastal Louisiana with PetroQuest (NYSE: PQ).Three dry holes were plugged and abandoned and two wells are producing (both wells produce natural gas and oil); our working interests in the producers is (a) 14% (10.46% NRI before payout (9.76% NRI after payout), and (b) 53.33% (36% NRI).We expect to drill more wells with PetroQuest in 2011 but none have been signed up as of the date this Annual Report is filed.At payout on one of the producing wells (plus 6% annual interest), we will assign 15% of our working interest to a third-party consultant, and an additional 5% of our working interest at 200% of payout.Payout was reached for this well in January 2011. With Yuma Exploration and Production Company, Inc.We have a working interest in a seismic, lease acquisition and drilling program with Yuma (a private company) that covers approximately 88,320 acres in South Louisiana.Seismic data collection has been completed and is being evaluated.This lease/option program continues through April 27, 2012; in 2010, one well was drilled and watered out and one was in completion at December 31, 2010 (working interests (NRI) in these wells is (a) 4.79% (3.62% NRI, decreasing to 3.17% NRI after payout), and (b) 4.79% (3.78% NRI, decreasing to 3.31% after payout – see below).We expect that Yuma will recommend drilling at least six more prospects in 2011.Participants will have the opportunity to opt in or out of any prospect leasing program, and the initial well in each prospect.Each prospect will have a separate operating agreement designating Yuma as operator.It is expected that the program will yield multiple oil and natural gas prospects, with exploration activities continuing for a number of years. -11- The Company holds a 4.79% working interest, Yuma owns an approximate 48% working interest, and the balance (approximately 47.21%) is held by third parties.At payout we will assign to a third party consultant 12.5% of our working interest in each producing well.For their working interests, the participants (other than Yuma) have paid 80% of the initial seismic, overhead and some land costs ($1.2 million by USE), and Yuma is paying 20%.All land and exploration costs going forward are to be paid according to the working interest percentages. With Houston Energy L.P.In 2009 and 2010, we participated with Houston Energy in drilling two producing wells and three dry holes; in the producers (drilled in 2009), we own a working interest of (a) 8.50% (6.23% NRI after payout, reducing to 4.91% NRI after payout for a consultant’s back in interest); and (b) 25% (17.63% NRI after payout, reducing to 15.42% NRI after payout for a consultant’s back in interest). We entered into two new agreements with Houston Energy in 2010: NE Delta Farms Prospect Participation Agreement (Lafourche and Jefferson Parishes, Louisiana) By paying $60,000 (our share of Houston Energy’s lease acquisition costs), we acquired a working interest before the casing point decision (“CPD”) is made (to complete or abandon a well), in all the prospects (approximately 496 gross acres (123 net mineral acres), we acquired a 33% working interest before the CPD on each prospect (24.75% after CPD (18.19% NRI).An affiliate of Houston Energy, and the 3D seismic company involved in the prospect, will receive a total 4.5% ORRI on the leases in this program. Subsequent to year end, this well was determined to be non-productive and will be plugged and abandoned. Gaines County, Texas Participation Agreement (Five Prospects – GTY Permian Basin) We paid our share ($310,000) of Houston Energy’s lease acquisition and related costs, to acquire a 13.33% working interest (10.00% after CPD), representing an estimated 7.9% NRI.These prospects are burdened by a 3.0% ORRI in favor of an affiliate of Houston Energy.Two non productive wells were drilled on these prospects in 2010 ($529,000 net to USE).Up to 3 additional wells could be drilled under this agreement in 2011. With Southern Resources CompanyThis agreement covers a 13.5% working interest (9.86% NRI) in 1,282 gross (173 net) acres in Hardin County, Texas (approximately midway between Houston and Beaumont).If we elect to proceed by participating in the initial test well (and paying our $135,000 of seismic, land acquisition and legal costs), we will earn our working interest in all the acreage, and the seller will have an 18.75% carried working interest (to the CPD) in the initial test well, and a 12.5% carried working interest in the second test well (to the CPD).Subsequent wells will be paid proportionate to the all parties’ working interests.Mueller Exploration, Inc. will operate all wells.If the initial test well is not spudded by June 1, 2011, the agreement will terminate. With WR Production Company.In March 2010, we signed an agreement with WR Production, LLC to purchase a 10% working interest (7.4% average NRI) in 898 gross (90 net) acres.We have paid $188,000 for prospect and leasehold costs to the date of the agreement.Initial well drilling costs will include 3.33% of WP’s working interest share. -12- California With Cirque Resources LP (Kern County, California)Under an October 2010 agreement with Cirque Resources LP (“Cirque”) (a private exploration and development company based in Denver, Colorado), we paid $2,498,000 to Cirque to purchase a 40% working interest (32% NRI) in Cirque’s leases on 6,120 net mineral acres (2,448 acres net to our interest), in the San Joaquin Basin.Of the amount paid, $1,620,000 is an advance against our 40% working interest for the initial well, including 33% of Cirque’s 60% working interest share for the well.Cirque’s lease assignments are held in escrow, until the end of the well’s drilling phase; if we have paid all the drilling costs (ours and Cirque’s carry), the assignments will be recorded and released to us. Completion and all other costs and expenses on the initial well and for all subsequent wells and any midstream projects (gathering, compressors, and processing/treatment facilities) will be paid by participants in proportion to their working interests.We are estimating our share of total completion costs for the initial well to be in the range of $640,000.Cirque is the operator for all operations on the prospect. The primary target in the Moose Prospect is the Miocene; the initial well will be drilled to approximately 13,000 feet to test the Stevens Sands in a stratigraphic trap on the flank of the Elk Hills anticline.Current spacing rules and current interpretation of geological data indicate that up to 40 additional locations could be drilled.Additional seismic work including re-analysis of existing 2D and modeling into 3D may be undertaken to further scientific evaluations. Operated Oil and Gas Activities Montana Acreage Play During 2010, U.S. Energy acquired 100% working interest in approximately 16,560 gross mineral acres (11,627 net mineral acres) of undeveloped leasehold interests, fee mineral interest and operating rights in oil and gas leases in Northeast Montana for approximately $809,000.In addition to landowner royalties which range from 12.5% to 15%, some of the leases are burdened with Overriding Royalty Interests (“ORRI”) in favor of the seller as follows: 2% ORRI on leases that have a total royalty interest (“RI”) of 12.5 or less; 1.0% ORRI on leases that have a total RI greater than 12.5% but less than or equal to 15%; 1% ORRI on leases that have a RI greater than 15% but less than or equal to 16.67 %; 0.5% ORRI on leases that have a RI greater than 16.67% but less than or equal to 19%. We can buy back the ORRIs at any time on a sliding scale of from $60 per net mineral acre where the total royalty interest (exclusive of the ORRIs) is 12.5% or less, down to $15 where the total royalty interest is more than 16.67% but less than or equal to 19%. Leasing and drilling activities by other companies looking to find Bakken Shale and Three Forks production in the Northeast part of Montana increased significantly in 2010.We are holding our acreage for future exploration and development, and may enlist the participation of industry partners at some point in the future.USE is the operator.No arrangements with other companies have been negotiated to date, and no wells have been drilled on our acreage. -13- Apache and Buffalo Creek Prospects (Southeast Colorado) On January 26, 2011 we paid $87,000 to buy an 80% working interest in leases covering 2,994 net mineral acres in southeast Colorado, for their joint development (U.S. Energy as operator) with the sellers, who retained 20% of the working interest (and, only as to the acreage in the Buffalo Creek acreage, the positive difference between an 80% NRI and landowners’ royalties).We can buy back these ORRIs for $50,000 if the initial production on the initial well is 100 or less barrels of oil per day, and $100,000 if initial production is more than 100 barrels per day. In addition, we will pay all the drilling costs of the initial well, to the casing point; if the sellers do not elect to participate in completion, the sellers will forfeit to USE their 20% working interest in the 160 acres associated with the well.There will be only one “initial well” to which this provision applies. Additional leases may be acquired in the area; if acquired from the sellers, the price will be at their cost, without ORRIs or carried working interest.USE is the operator. Going Forward In 2011 and beyond, U.S. Energy intends to seek additional opportunities in the oil and natural gas sector, including further acquisition of assets, participation with current and new industry partners in their exploration and development projects, acquisition of operating companies, and the purchase and exploration of new acreage positions. Credit Facility On July 30, 2010, we established a credit facility to increase access to capital.This arrangement is available only for our oil and gas segment, and provides us with the flexibility of investing and funding drilling/completion work without having to sell assets.We expect significant borrowings to be serviced with cash flow, and/or equity financing. The Senior Secured Revolving Credit Facility (the “Facility”) allows us to borrow up to $75 million from a syndicate of banks, financial institutions and other entities, including BNP Paribas (“BNPP,” and, together with other members of the syndicate, the “Lenders”).BNPP also is the administrative agent for the Facility, which is governed by the following documents: Credit Agreement; Mortgage, Deed of Trust, Assignment of As-Extracted Collateral, Security Agreement, Fixture Filing and Financing Statement (the “Mortgage”); and Guaranty and Pledge Agreement (the “Guaranty”), which are referred to below together as the “Facility Documents.”The following summarizes the principal provisions of the Facility as set forth in the Facility Documents, which are filed as exhibits to this Annual Report. We formed a wholly-owned subsidiary Energy One LLC (“Energy One”), which will be the borrower under the Facility.We assigned to Energy One all of our right, title and interest in and to current and acquired-in-the-future oil and gas properties and equipment related thereto, rights under various operating agreements, proceeds from sale of production and from sale or other disposition (including without limitation farm-ins and farm-outs).We also have unconditionally and irrevocably guaranteed Energy One’s performance of its obligations under the Credit Agreement, including without limitation Energy One’s payment of all borrowings and related fees thereunder. -14- From time to time until expiration of the Facility (July 30, 2014), if Energy One is in compliance with the Facility Documents, Energy One may borrow, pay, and re-borrow from the Lenders, up to an amount equal to the Borrowing Base (initially established at $12 million, currently $18.5 million).Energy One borrowed $3.0 million under this Credit Facility on February 18, 2011.Proceeds from the borrowing were used to purchase an interest in Crimson Exploration’s Eagle Ford shale oil prospect in Zavala County, Texas. The Borrowing Base will be determined semi-annually (more often at the request of BNPP or Energy One), with updated reserve reports prepared by the Company’s independent consulting engineers.Any proposed increase in the Borrowing Base will require approval by all Lenders, and any proposed Borrowing Base decrease will require approval by Lenders holding not less than two-thirds of outstanding loans and loan commitments. Interest will be payable quarterly at the greater of the Prime Rate, the Federal Funds Effective Rate (plus 0.5%), and the adjusted LIBO for the three prior months (plus 1%), plus, in any event, an additional 1.25% to 3.25%, depending on the amount of the loan relative to the Borrowing Base.Interest rates on outstanding loans are adjustable each day by BNPP as administrative agent.Energy One may prepay principal at any time without premium or penalty, but all outstanding principal will be due on July 30, 2014.If there is a decrease in the Borrowing Base, outstanding principal will be due over the five months following the determination. Energy One is required to comply with customary affirmative covenants, and with negative covenants.The principal negative covenants (measured at various times as provided in the Credit Agreement) are not permitting (i) Interest Coverage Ratio (Interest Expense to EBITDAX) to be less than 3.0 to 1; (ii) Total Debt to EBITDAX to be greater than 3.5 to 1; and (iii) Current Ratio (current assets plus unused lender commitments under the Borrowing Base) to be a minimum of 1.0 to 1.0.EBITDAX is defined in the Credit Agreement as Consolidated Net Income, plus non-cash charges. Madison Williams and Company Since March 2009, Madison Williams and Company (“MWC”), has helped us identify and structure three of the principal drilling programs (Brigham, Zavanna and Crimson), through its relationships with these operators.MWC also assisted in setting up the BNP Paribas credit facility.MWC is acting as our exclusive financial advisor in connection with the purchase or acquisition of oil and gas assets, including oil and gas companies, oil and gas working interests, and joint ventures or similar types of oil and gas ventures from entities that we have mutually agreed to approach regarding possible transactions.The firm also provides financial advisory and investment banking services. In 2010 and 2009, we paid a total of $1,316,400 to MWC (and its predecessor, the principal capital markets business of SMH Capital, see below): $75,000 general advisory fees; $92,500 retainer fees; expense reimbursements of $70,600; and transaction fees of $1,078,300 related to negotiating and setting up the Credit Facility with BNP Paribas, and the Brigham and Zavanna deals.We will also be paying MWC a fee for the Crimson transaction which was closed in 2011. The foregoing payments do not include MWC’s services as lead underwriter and bookrunner for USE’s $26.25 million public equity financing in fourth quarter 2009, which was governed by a separate agreement as well as an underwriting agreement for the financing.We anticipate that MWC will have the same role in future public financings. -15- MWC is a private management-owned investment banking firm; until late 2009, it was the principal capital markets business of SMH Capital, when it was spun out of Sanders Morris Harris Group.MWC has extensive experience in providing a broad range of services to the energy industry. Activities other than Oil and Gas Molybdenum On August 19, 2008, U.S. Energy and Thompson Creek Metals Company USA (“TCM”), a Colorado corporation headquartered in Englewood, Colorado, entered into an Exploration, Development and Mine Operating Agreement for our Mount Emmons molybdenum property.TCM assigned the agreement to Mt. Emmons Moly Company, a Colorado corporation and wholly owned subsidiary of TCM effective September 11, 2008.Under the terms of the agreement TCM may acquire up to a 75% interest for $400 million (option payments of $6.5 million and project expenditures of $393.5 million). The Agreement covers two distinct periods of time:The Option Period, during which TCM may exercise an option to acquire up to a 50% interest in Mount Emmons; and the Joint Venture Period, during which TCM will form a joint venture with us, and also have an option to acquire up to an additional 25% interest. The Option Period: Through December 31, 2010, TCM has paid us $500,000 (at the September 2008 closing), (not refundable), and $3 million for the $1.0 million option payments for 2009, 2010 and 2011.TCM has the continuing option to make three more $1 million annual payments. The option is exercisable in two stages: First Stage - For 15%.At TCM’s election within 36 months of incurring a minimum of $15,000,000 in expenditures on or related to Mount Emmons, TCM may acquire an undivided working interest of 15% in Mount Emmons.TCM also must make the option payments, but each such payment will be credited against the required annual expenditure amount.Following is a table of the options and expenditures due from TCM through June 2011: Option Payments and Expenditure Amounts, and Deadlines $ Option Payment At Closing* $ Expenditures December 31, 2008* $ Option Payment January 1, 2009** $ Expenditures December 31, 2009** $ Option Payment January 1, 2010** $ Expenditures December 31, 2010*** $ Option Payment January 1, 2011*** $ Expenditures June 30, 2011 $ *
